o Oo Nn Oo oO FF WO DO =

NO PO RD RD NO PO NH PO NY =& = = mo mh hdummrmdmdUuwmrmDmduvwrdmhmlUwhll ek
oN OO ONO fF WO HO |= DOD © DO NN OO NH KR WHO DY ABA OC

 

Case 5:19-cv-01128-PSG-JEM Document 23 Filed 05/20/20 Page1lofi Page ID #:447

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

MICHAEL WAYNE DAWSON, Case No. EDCV 19-01128-PSG-JEM
Plaintiff,
ORDER ACCEPTING FINDINGS AND
RECOMMENDATIONS OF UNITED
STATES MAGISTRATE JUDGE

Vv.

ANDREW M. SAUL, Commissioner of
Social Security Administration,

Defendant.

ee ee ee ee” Se ee” Se” See ee” Sage” See” Sma

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings, the records on file,
and the Report and Recommendation of the United States Magistrate Judge. No Objections
to the Report and Recommendation have been filed within the time allowed for Objections.
The Court accepts the findings and recommendations of the Magistrate Judge.

IT IS HEREBY ORDERED that Judgment shall be entered AFFIRMING the
Commissioner's decision to deny Supplemental Security Income benefits to Plaintiff and

DISMISSING this action with prejudice.

patep: __sZa/we Va

C-PHILIP S. GUTIERREZ
UNITED STATES DISTRICT JUDGE

 

 
